 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:18-MC-00179-WBS-CKD
12                  Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13           v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $7,000.00 IN                         ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Paul
18 Cameron (“claimant”), appearing in propria persona, as follows:

19          1.      On or about August 20, 2018, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,000.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on June 27, 2018.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
29                                                                             Stipulation and Order to Extend Time

30
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was November 18, 2018.

 3          4.      By Stipulation and Order filed November 20, 2018, the parties stipulated to extend to

 4 December 18, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 8 to January 17, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to January 17, 2019.

14 Dated: 12/6/18                                         McGREGOR W. SCOTT
                                                          United States Attorney
15

16                                                By:     /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
17                                                        Assistant U.S. Attorney
18

19 Dated: 12/6/18                                         /s/ Paul Cameron
                                                          PAUL CAMERON
20                                                        Potential Claimant
                                                          Appearing in propria persona
21
                                                          (Signature authorized by phone)
22

23

24          IT IS SO ORDERED.

25 Dated: December 7, 2018
26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
